PER CURIAM.
We affirm the trial court’s dismissal of the petition with prejudice. See State v. Broom, 523 So.2d 639, 641 (Fla. 2d DCA 1988) (circuit court has no jurisdiction to review the legality of a conviction in another circuit and to order a new trial therefore), appeal dismissed, 545 So.2d 1366 (Fla.1989); White v. Dugger, 511 So.2d 554, 555 (Fla.1987) (habeas petition is not a vehicle for obtaining review of issues which could have or should have been raised on direct appeal or in rule 3.850 proceedings).
Affirmed.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.